UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CHLOE COSCARELLI et al.,                                               :
                                                                       :
                                    Plaintiffs,                        :      21-CV-4159 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
BAIN DOUBLE IMPACT FUND LP et al.,                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs Chloe Coscarelli, CC Hospitality Holdings LLC, and Chef Chloe LLC bring
statutory and common law claims against Defendants Bain Double Impact Fund LP, BCIP
Double Impact Associates, L.P., Kitchen Fund, L.P., KF-Chloe LLC, Gregory Golkin, Collab +
Consumer Fund I, L.P., Lion/BC LLC, and Qoot International UK Limited for trademark
infringement, unfair competition, and civil conspiracy arising from Defendants’ roles in the
expansion of the “by Chloe” vegan, fast casual restaurant chain. On June 29, 2021, Plaintiffs
moved for an order, pursuant to Rule 4(f)(3) of the Federal Rules of Civil Procedure, authorizing
alternative means of service on Defendant Qoot International UK Limited (“Qoot UK”), a United
Kingdom-based subsidiary of Qoot Company, which is a hospitality company headquartered in
Saudi Arabia. See ECF No. 60. In particular, Plaintiffs move for an order authorizing service by
FedEx (1) at the address where Qoot UK elected to receive notices pursuant to an Asset Purchase
Agreement filed in bankruptcy court on March 16, 2021, and (2) on Qoot UK’s former local
bankruptcy counsel.

        Substantially for the reasons set forth in Plaintiffs’ memorandum of law, ECF No. 61, the
Court concludes that alternative service pursuant to Rule 4(f)(3) would be appropriate and that
service by FedEx to Qoot UK’s designated address is an acceptable means of service. See, e.g.,
Zhang v. Baidu.com Inc., 293 F.R.D. 508, 511-12 & n. 1 (S.D.N.Y.2013) (discussing the
standards for authorizing service pursuant to Rule 4(f)(3)); S.E.C. v. China Intelligent Lighting &
Elecs., Inc., No. 13-CV-5079 (JMF), 2014 WL 338817, at *1 (S.D.N.Y. Jan. 30, 2014)
(discussing the requirements a proposed means of service must satisfy to be deemed
appropriate). By contrast, the Court concludes that service on Qoot UK’s former local
bankruptcy counsel is constitutionally inadequate given that bankruptcy counsel informed
Plaintiffs by email that he “no longer represent[s] . . . Qoot in any capacity.” ECF No. 62-9.
That said, the Court sees no harm in sending a courtesy copy of the summons and Complaint to
Qoot UK’s former bankruptcy counsel and, thus, encourages Plaintiffs to do so.

        For the foregoing reasons, Plaintiffs’ motion for authorization to serve Defendant Qoot
UK pursuant to Rule 4(f)(3) by FedEx at Qoot International UK Limited, 11 Dover Street, First
Floor, Mayfair, London, W1S 4LH, is GRANTED. The Clerk of Court is directed to terminate
ECF No. 60.

       SO ORDERED.

Dated: July 6, 2021                               __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                              2
